J-S28024-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

MIGUEL LAUREANO

                            Appellant                No. 1961 EDA 2015


             Appeal from the Judgment of Sentence June 17, 2015
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0010147-2011


BEFORE: BOWES, J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY LAZARUS, J.:                                 FILED MAY 04, 2016

        Miguel Laureano appeals from his judgment of sentence, entered in

the Court of Common Pleas of Philadelphia County, following a non-jury trial

in which he was convicted of rape of a child,1 involuntary deviate sexual

intercourse with a child,2 aggravated indecent assault of a child,3 unlawful

contact with a minor,4 and related offenses. After review, we affirm on the


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S. § 3121(c).
2
    18 Pa.C.S. § 3123(b).
3
    18 Pa.C.S. § 3125(b).
4
    18 Pa.C.S. § 6318(a)(1).
J-S28024-16



basis of the opinion of the Honorable Gwendolyn Bright, dated October 9,

2015.

        Complainant, Y.R., resided with Laureano and his wife, Luz Moralez,

from the time she was approximately six to eleven years of age. During this

time, Y.R.’s mother was incarcerated.      Moralez previously had been Y.R.’s

babysitter.    Y.R. testified that while living with Laureano and Moralez,

Laureano sexually assaulted and raped her on a regular basis. At trial, Y.R.

testified to numerous incidents in which Laureano penetrated her vagina

with his penis or fingers or otherwise inappropriately touched her. Laureano

was convicted of the aforementioned crimes and was sentenced on June 17,

2015, to 25 to 50 years’ incarceration, to be followed by seven years of

probation.

        Laureano filed a timely notice of appeal and court-ordered concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

On appeal, Laureano challenges the sufficiency of the evidence, specifically

arguing that the vagueness of the dates of the alleged misconduct precludes

his convictions.

        Our standard of review in assessing a challenge to the sufficiency of

the evidence is well-settled.    “The standard we apply in reviewing the

sufficiency of the evidence is whether viewing all of the evidence admitted at

trial in the light most favorable to the verdict winner, there is sufficient

evidence to enable the fact-finder to find every element of the crime beyond

a reasonable doubt.” Commonwealth v. Garland, 63 A.3d 339, 344 (Pa.

                                     -2-
J-S28024-16



Super. 2013).    “Any doubts concerning an appellant’s guilt [are] to be

resolved by the trier of fact unless the evidence was so weak and

inconclusive that no probability of fact could be drawn therefrom.”

Commonwealth v. West, 937 A.2d 516, 523 (Pa. Super. 2007). Further,

“the Commonwealth may sustain its burden of proving every element of the

crime beyond a reasonable doubt by means of wholly circumstantial

evidence.”    Commonwealth v. Perez, 931 A.2d 703, 707 (Pa. Super.

2007).

      Here, Laureano’s sufficiency argument that the Commonwealth failed

to provide the precise date and time of each criminal act is without merit

because the record indicates that Laureano repeatedly sexually assaulted the

victim over a period of time.    See Commonwealth v. G.D.M., Sr., 926
A.2d 984, 990 (Pa. Super. 2007) (”Commonwealth must be afforded broad

latitude when attempting to fix the date of offenses which involve a

continuous course of criminal conduct[,]” such as sexual abuse of a

child (emphasis added)). Thus, Laureano’s argument is unavailing.

      We find that Judge Bright’s opinion, dated October 9, 2015, effectively

addresses Laureano’s claims based upon the sufficiency of the evidence, and

we affirm on that basis. We direct the parties to attach a copy of the trial

court’s opinion in the event of further proceedings.

      Judgment of sentence affirmed.




                                     -3-
J-S28024-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/4/2016




                          -4-
Circulated 04/07/2016 09:42 AM